U.S. Department of Justice

 

Federal Bureau of Investigation

 

Washington, D.C. 20535-0001

June 9, 2020

Chief Christopher Chapmond
Bluffton Police Department

101 Progressive Street
Bluffton, South Carolina 299106

RE: Officer Cody Kirkman

Dear Chief Chapmond:

The purpose of this letter is to inform you in writing
that the Columbia Division, Hilton Head Resident Agency of the
Federal Bureau of Investigation (FBI), has initiated a Civil
Rights, Color of Law inquiry into allegation of unlawful force
by Officer Cody Kirkman upon Ted D. Ellis, while conducting a
traffic stop on August 3, 2017,

In order to complete our inquiry in a timely manner, we
are respectfully requesting copies of any and all records or
documents maintained by your agency which pertain to this
incident. The materials which are requested include, but are
not limited to, Incident report(s), use of force report(s),
Complaints, Investigative or Supplemental Report (s),
Victim/Witness/Subject statements, photographs, audio and/or
video recording(s)}, medical records and any other records which
you have in your possession and which involve this incident.

We would also request that any officer statements taken
pursuant to any internal investigation also be Furnished to our
office. in ordex to protect the confidentially of these
statements, we would ask that they be marked as “Garrity”
statements and plated in a separately~sealed envelope.

Please send the documents and other items to Special
Agent George French, in care of SA George French,
Hilton Head, South Carolina, 29928. If you have any
questions or inquiries regarding this request please contact SA

 
French directly at [RR your prompt assistance ana

cooperation are greatly appreciated.

Sincerely,

Alphonse Norris
Special Agent in Charge

tg

John N. Warrington
Supervisory Special Ayent
